Citation Nr: 9930947	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-33 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for joint pain of the 
feet and legs as a manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1985 to 
December 1985, from December 1990 to May 1991, and from July 
1991 to January 1992.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case arises from a July 
1997 rating action, with which the veteran expressed his 
disagreement in September 1997.  A statement of the case was 
issued in October 1997, and the appeal was perfected upon the 
receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in December 1997.  Thereafter, a 
supplemental statement of the case was issued in February 
1999, and a hearing at which the veteran and his wife 
testified was conducted by the undersigned at the RO in June 
1999.  Subsequently, the case was transferred to the Board in 
Washington, DC.  

In addition to the foregoing, the Board observes that the 
veteran also perfected appeals with respect to claims for 
service connection for a stomach disability, service 
connection for a dental disability, service connection for 
male pattern baldness, and service connection for a psychotic 
disorder manifested by nervousness.  At the hearing conducted 
in June 1999, however, the veteran submitted a signed 
statement in which he expressed his desire to withdraw from 
appellate consideration, the claims concerning a stomach 
disability, a dental disability and male pattern baldness.  
He also explained that the matter concerning his nervousness 
was actually only a symptom of PSTD, rather than a claim of a 
separate disability.  In view of this expressed intention to 
withdraw these matters from review by the Board, they will 
not be further addressed herein, and the RO's decision with 
respect to them is final.  

The Board also notes that the veteran raised a claim for 
entitlement to service connection for tinnitus at his June 
1999 hearing.  This matter has not been addressed by the RO, 
and it has not been developed on appeal.  Therefore, this 
claim is not properly before the Board at this time, and 
since it is not inextricably intertwined with any current 
claim on appeal, it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The presence of a hearing loss has not been medically 
demonstrated. 

2.  The veteran's assertion that he has hearing loss is not 
supported by any medical evidence that would render the claim 
for service connection for that disability plausible under 
the law. 

3.  VA medical personnel have diagnosed the veteran to have 
PTSD, as a result of his experiences from the Gulf War.  

4.  The veteran's DD Form 214 reflects that he served in 
Southwest Asia during the Gulf War.   

5.  The veteran has had long standing lower extremity pain 
complaints which could reasonably produce a compensable level 
of impairment, and there is some evidence that these 
complaints are linked to an unidentified disease entity.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for hearing loss.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran has submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran has submitted a well-grounded claim for 
service connection for joint pain of the feet and legs as a 
manifestation of an undiagnosed illness.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.  Hearing Loss

The threshold question to be answered in any claim, is 
whether it is well-grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If it is not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).  That 
decision upheld the earlier decision of the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See Morton v. West, 12 Vet.App. 477, 
480 (1999) (noting that the Federal Circuit, in Epps v. 
Gober, supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999).  
"Although the claim need not be conclusive, the statute 
[38 U.S.C.A. § 5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable statute and regulation, service connection 
may be granted for disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  As to impaired hearing, regulatory criteria also 
provide that it will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A review of the veteran's service medical records reflects 
that he was routinely exposed to hazardous noise during 
service, but they fail to show that he was ever diagnosed to 
actually have a hearing loss.  Similarly, none of the post 
service medical records (which date from 1994 through 1999) 
show that the veteran has been diagnosed to have hearing 
loss.  In this regard, it is observed that the veteran 
underwent an examination for VA purposes in March 1997, in 
connection with his current claim.  That included an 
audiology examination, which revealed pure tone thresholds, 
in decibels, as set out below. 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
20
LEFT
5
5
0
5
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.

On the foregoing record, it is the Board's conclusion that 
the veteran has not submitted a well-grounded claim with 
respect to his attempt to establish service connection for 
hearing loss.  As indicated above, there is no medical 
evidence of record reflecting the current presence of that 
condition as it is defined for VA purposes.  Moreover, it 
must also be observed that the veteran has not identified any 
source from which such evidence could be obtained.  In the 
absence of medical evidence showing the current presence of 
the claimed condition, the veteran has failed to satisfy the 
threshold requirement for a well-grounded claim for service 
connection for that disability, as set out in the judicial 
precedent in Caluza, supra, and as imposed by 38 U.S.C.A. 
§ 5107(a) (West 1991).  In view of this, there is no duty to 
assist the veteran further in the development of his claim, 
and the Board does not have jurisdiction to adjudicate it.  
Boeck v. Brown, 6 Vet.App. 14 (1993), Grivois v. Brown, 
6 Vet.App. 136 (1994).  As claims that are not well grounded 
do not present a question of fact or law over which the Board 
has jurisdiction, the claim for service connection for 
hearing loss must be denied.  

As to the veteran's personal belief in his entitlement to 
service connection, as indicated above, when the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis require such 
expertise.  The Board does not doubt the sincerity of the 
veteran's belief in the validity of his claim, but he does 
not meet the burden of presenting evidence that his claim is 
well-grounded merely by presenting his own testimony because, 
as a lay person, he is not competent to offer medical 
opinions.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu, supra; Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit, supra.  As stated above, since there is no medical 
evidence showing that the veteran currently has a hearing 
loss, his claim for service connection for that disability is 
not well grounded, and must be denied.  


b.  PTSD

As set forth above, the threshold question to be addressed in 
a claim is whether it is well-grounded.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
it is not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990). Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), Morton v. West, 12 
Vet.App. 477, 480 (1999).  

In order for a claim for PTSD to be well grounded, the 
veteran must submit medical evidence of a current disability, 
lay evidence (presumed to be credible at this stage of the 
claim) of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet.App. 128 (1997), 

In this case, the veteran's DD Form 214, (Certificate of 
Release or Discharge From Active Duty), reflects that the 
veteran served during the Gulf War, including service in 
Southwest Asia from January 1991 to May 1991.  The evidence 
also includes several documents from VA medical personnel, 
including outpatient treatment records dated in 1998 and 
1999, that reflect that the veteran has been diagnosed to 
have PTSD, due to his Gulf War experiences.  The stressful 
events the veteran has described from his Gulf War service 
include handling and observing injured Iraqi and U.S. service 
members, (in particular a young U.S. servicewoman), 
performing guard duty, wearing chemical protective gear 
during the threat of missile attack, and observing prisoners 
and the remains of those recently killed.  

Since there is medical evidence of the claimed disability, 
evidence of an in-service stressor or stressors (i.e., the 
veteran's accounts, which are presumed credible at this 
stage), and medical evidence of a nexus between the veteran's 
service and PTSD, he has submitted a well-grounded claim of 
service connection for PTSD.  


c.  Joint Pain of the Feet and Legs as a Manifestation of an 
Undiagnosed Illness

Under applicable criteria, VA is authorized to pay 
compensation to any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses) that either became 
manifest during service in the Southwest Asia theater of 
operations during the Persian Gulf War or became manifest to 
a degree of disability of 10 percent or more within any 
presumptive period prescribed by VA.  38 U.S.C.A. § 1117 
(West Supp. 1999); 38 C.F.R. § 3.317 (1998).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

The evidence in this case does not show any pertinent 
complaints were recorded in the veteran's available service 
medical records.  Following service, the record shows that 
the veteran complained of myalgia in his lower legs in July 
1994, and that complaints of arthralgia were noted when the 
veteran was examined in connection with a Persian Gulf 
Registry Examination conducted in September 1994.  At that 
time, the veteran complained that his discomfort had been 
present since his return from the Gulf.  

Records dated several years later, (January 1997), show that 
the veteran was given medication for complaints of 
unspecified aching joints, while hospitalized for psychiatric 
problems. In March 1997, he underwent an examination for VA 
purposes in connection with his current claim.  At the 
specific time of the examination, it was recorded that the 
veteran had no joint or leg pain, but it was noted that he 
has had pain in the legs and feet, since 1992.  These, he 
related, occurred mostly at night and following exercise.  
Examination findings included full range of motion of the 
knees and ankles, with no sign of circulatory disturbance, 
swelling or calluses.  X-rays of the knees and ankles were 
also taken.  These revealed talar bone deformities of the 
left foot, "which may be symptomatic" and evidence of 
previous trauma to the right foot.  The pertinent diagnosis 
was "Negative examination of feet at this time X-rays show 
abnormalities of talar bones L. foot.  R foot X-ray suggests 
previous trauma."  

Records dated the following month, as well as in June and 
July 1997, show that the veteran was seen at those times for 
leg pain complaints.  These complaints, however, all seem to 
have been attributed to tight gastrosoleus complex, or what 
was described as "possible compartment syndrome," rather 
than to an undiagnosed illness.  

In September 1997, VA medical records show that the veteran 
was seen again for complaints of what he described as a 
chronic, achy feeling in his feet and calves.  He indicated 
these complaints had been present for 2 years.  At that time, 
the diagnostic assessment was "Diffuse achy pain in feet and 
calves of unknown etiology."  On that same day, the veteran 
was also seen in the VA orthopedic clinic.  There, it was 
noted that the veteran complained of a 2 year history of left 
knee locking.  Examination at that time revealed the presence 
of medial joint line tenderness, and consideration was given 
to the possibility that the veteran had a medial meniscus 
tear versus a loose body in his left knee.  

Records dated the following year, in September 1998, reflect 
that the veteran was noted to continue to complain of pain in 
his lower extremities from his knees down.  At that time, he 
was apparently considered to have chondromalacia of his 
knees, but there was a question as to whether this was the 
etiology of his lower extremity pain.  

The most recent record reflecting pertinent findings, is 
dated in March 1999.  This shows that joint pain and leg pain 
were included among the veteran's Axis III diagnoses, with no 
indication that these were ascribed to any particular disease 
entity.  

On the foregoing record, it is the Board's conclusion that 
the veteran has submitted a well-grounded claim for service 
connection for joint pain of the feet and legs as a 
manifestation of an undiagnosed illness.  It is apparent that 
the veteran has experienced discomfort in his lower legs and 
feet over the course of a number of years.  While it may be 
significant that these complaints have been attributed on a 
number of occasions to various disease entities and injuries, 
including chondromalacia, tight gastrosoleus complex, talar 
bone abnormalities, and previous foot trauma, at the same 
time, it must also be acknowledged that there is evidence 
that these symptoms are of an unknown etiology, or have not 
been attributed to a specific disease entity.  

Since the veteran did serve in Southwest Asia theater of 
operations during the Persian Gulf War, he has long standing 
lower extremity pain complaints which could reasonably 
produce a compensable level of impairment, and at least some 
evidence that these long standing complaints are linked to an 
unidentified disease entity, it is the Board's view that 
evidence of a well grounded claim for service connection for 
joint pain of the feet and legs as a manifestation of an 
undiagnosed illness has been submitted. 





ORDER

Service connection for hearing loss is denied

To the extent that the veteran's claim for service connection 
for PTSD is well grounded, thereby giving rise to a duty to 
assist in its development, the appeal is granted.

To the extent that the veteran's claim for service connection 
for joint pain of the feet and legs as a manifestation of an 
undiagnosed illness is well grounded, thereby giving rise to 
a duty to assist in its development, the appeal is granted.


REMAND

It has been determined above, that the veteran has presented 
a well-grounded claim of service connection for PTSD.  
However, the United States Court of Appeals for Veterans 
Claims has held that, once a PTSD claim has been determined 
to be well grounded, it does not necessarily mean the claim 
will be granted.  As the Court has emphasized, 

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet.App. 389 
(1996); Dizoglio v. Brown, 9 Vet.App. 163 (1996); West v. 
Brown, 7 Vet.App. 70, 76 (1994).  Moreover, service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet.App. 283 (1994).

As set forth above, the veteran has been diagnosed to have 
PTSD, and the records on which this diagnosis is reflected, 
show that it is considered to be due primarily to the 
veteran's Gulf War experiences.  Significantly, however, 
those Gulf War experiences which presumably form the basis 
for this conclusion, are not identified in any specific way 
in these medical records.  Moreover, the current medical 
evidence does not include a description of the causal nexus 
between current symptomatology and any specific claimed in-
service stressor.  In view of this, the Board is of the 
opinion that the veteran should be scheduled for a VA 
psychiatric examination to determine whether the complete 
record supports a clear diagnosis of PTSD, and if so, to set 
forth the causal nexus between current symptomatology and 
specific claimed in-service stressors.  

With respect to the veteran's stressors, the Board observes 
that the RO concluded that those he described, were not 
detailed enough to attempt verification of them with the U.S. 
Armed Services Center for Research of Unit Records, 
(USASCRUR).  It is the Board's view, however, that certain of 
the events the veteran described may be the subject of 
comment in historical records of the veteran's unit, and in 
particular, the unit's exposure to attacks and taking Iraqi 
prisoners.  Therefore, an attempt should be made to contact 
USASCRUR or other appropriate agency to verify the events the 
veteran has described.  [In this regard, the Board notes that 
at the hearing conducted by the undersigned, the veteran 
submitted several photographs he apparently took while 
serving in the Gulf War.  These depict images of what appear 
to be destroyed Iraqi equipment, treatment of an injured 
service member, and the remains of Iraqi soldiers.  This 
evidence seems to corroborate some of the veteran's described 
stressors, but it is not clear if any of these are linked to 
the veteran's current symptomatology.  In any event, as 
previously stated, prior to entering a final decision in this 
case, attempts should be made to verify the veteran's claimed 
stressors, and any that are so verified should be 
specifically identified in order that VA medical personnel 
may consider whether they provide a sufficient basis upon 
which to diagnose PTSD.]  

With respect to the veteran's claim for benefits for 
disability due to an undiagnosed illness, as discussed above, 
over the course of several years, the veteran's lower 
extremity complaints have been ascribed to various causes, 
both known and unknown.  In view of length of time during 
which these complaints have persisted, and the inconsistent 
evidence concerning the cause of these complaints, another 
examination of the veteran should be undertaken to attempt to 
more conclusively determine the etiology of the veteran's 
lower extremity complaints. 

Under the circumstances described above, the veteran's case 
is remanded to the RO for the following actions:

1.  The RO should contact the veteran and ask 
him to identify those places at which he 
received any treatment for his lower extremity 
complaints since his Gulf War service.  After 
obtaining any appropriate authorization, the RO 
should attempt to associate with the claims 
file, copies of the records of such treatment 
that have not already been obtained.  

2.  The RO should contact any appropriate 
agency, including the United States Armed 
Services Center for Research of Unit Records 
7798 Cissna Rd., Suite 101, Springfield, VA 
22150-3197, to attempt to verify those events 
the veteran described as precipitating PTSD, and 
whether the veteran engaged in combat.  In 
particular, any available documentation should 
be obtained regarding the activities of the 
159th MASH between January 1991 and May 1991, 
including whether the area in which this unit 
was located was subjected to attack requiring 
its members to put on chemical protective gear 
and/or was involved in the collection of 
prisoners.  Moreover, if, as a result of any 
development undertaken by this Remand, it would 
be logical to contact other agencies to 
establish the occurrence of a stressful event, 
or to verify other events, that development 
should be accomplished.  

3.  Next, the RO must make a specific 
determination, based upon the complete record, 
as to whether the veteran was exposed to a 
stressor or stressors in service, and if so, the 
nature of the specific stressor or stressors.  
If the RO determines that the record establishes 
the existence of a stressor or stressors, the RO 
must specify what stressor or stressors in 
service it has determined are established by the 
record.  

4.  Then, the veteran should be afforded a VA 
psychiatric examination.  The purpose of this 
examination will be to determine whether the 
complete record supports a clear diagnosis of PTSD.  
If the veteran is found to have PTSD, the examiner 
should express an opinion for the record as to 
whether the veteran's claimed stressor(s) from his 
military service are etiologically related to any 
current PTSD.  The examining physician should 
specifically identify which stressor(s) are linked 
to any diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be established 
by the record.  All tests deemed necessary by the 
examiner must be conducted and the clinical 
findings and reasoning which form the basis of the 
opinions requested should be clearly set forth.  In 
the event the examiner finds that the veteran does 
not have PTSD, he or she should reconcile that 
conclusion with that of other physicians who may 
have differed with it.  The claims folder and a 
copy of this Remand must be made available to the 
examiner prior to the examination in order that he 
or she may review pertinent aspects of the 
veteran's service and medical history.  A notation 
to the effect that this record review took place 
should be included in the examination report.  

5.  The veteran should also be scheduled for an 
examination of his lower extremities to determine 
if there are any objective medical indications of a 
chronic disability affecting them.  The physician 
who conducts this examination should be provided 
the veteran's claims folder, and a copy of this 
Remand, which should be reviewed prior to the 
examination.  In the event the examiner finds that 
there is objective medical indications of a chronic 
disability affecting the veteran's lower 
extremities, he or she should indicate whether such 
disability/disabilities is/are attributable to a 
known clinical diagnosis(es), which should then be 
identified.  If the symptoms and abnormal physical 
findings cannot be attributed to a known clinical 
diagnosis, the examiner should so state.  Any 
indicated specialist examinations should be 
conducted, and in any case, all opinions expressed 
should be supported by reference to pertinent 
evidence. 

6.  After the foregoing actions have been 
accomplished, the RO should review the evidence of 
record, and then readjudicate its determination 
regarding the veteran's attempt to establish 
service connection for PTSD, and joint pain of the 
feet and legs as a manifestation of an undiagnosed 
illness.  If either claim continues to be denied, 
the RO should furnish the veteran, and his 
representative, a supplemental statement of the 
case, which addresses all the evidence added to the 
record since the February 1999 supplemental 
statement of the case was issued.  They should then 
be given an opportunity to respond before the case 
is returned to the Board.  

No action is required of the veteran until he receives 
further notice, although he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

